Citation Nr: 9934803	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. A. Cubano, M.D.


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1991 
to July 1991.  During the Persian Gulf War, he served as a 
military policeman in Southwest Asia, from February 15 to 
June 13, 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant served in Southwest Asia during the Persian 
Gulf War.  

2.  The initial manifestation of the appellant's psychiatric 
disorder was several years after his separation from service.  

3.  The appellant did not engage in combat with the enemy 
during his period of military service.  

4.  There has been no corroborating evidence presented with 
regard to the appellant's claimed stressors during military 
service.  

5.  The evidence does not show that the appellant experienced 
a stressful event in service that produced PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by wartime military service, nor 
may a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1154, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.304(f), 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has PTSD that is related to 
traumatic events to which he was exposed while on active duty 
in Southwest Asia during the Persian Gulf War.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, if the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The appellant's service medical records show no complaint or 
finding of any psychiatric disorder.  Nor does the medical 
evidence of record indicate the manifestation of a psychosis 
to a compensable degree within the first year after the 
appellant's separation from active military service in July 
1991.  

The appellant underwent examination by two VA psychiatrists 
in February 1997, at which time he reported that he had 
guarded prisoners while serving in Southwest Asia during the 
Persian Gulf War, that he had been involved in the customs 
inspection of all personnel and equipment used in the Gulf, 
and that he had always been tense while stationed in 
Southwest Asia, which had usually resulted in quarrels with 
fellow soldiers.  He stated that the separation from his 
children when he was activated for the Persian Gulf War 
affected him greatly.  He indicated that he stopped working 
due to his boss and his reactions, that he was always fearful 
of situations he might find at work, and that he had filed a 
claim with VA for compensation because he had lost his 
capacity to be a productive citizen.  He complained of a bad 
temper, irritability, anxiety, an inability to cope with his 
working compromises, and tension.  He displayed an anxious 
and guarded mood and a constricted affect.  Attention and 
concentration were good.  Speech was clear and coherent.  
Memory, insight, and judgment were fair.  He exhibited good 
impulse control.  He was not hallucinating, nor was he 
suicidal or homicidal.  The diagnoses was anxiety disorder 
with depressive features and alcohol abuse in remission, 
which the examiners indicated were related to his activation 
for the Persian Gulf War.  

Private medical statements from M. A. Cubano, M. D., a 
psychiatrist, in July 1997 and September 1997, indicated that 
the appellant had been receiving psychiatric treatment since 
March 1996 and that he had severe PTSD, which was related to 
the horrors of war he had witnessed in the Persian Gulf war, 
including seeing hundreds of enemy soldiers dead and burned 
to the bone in the tanks, trucks, and combat cars, and 
smelling the cooked flesh.  

In November 1997, the appellant underwent a psychiatric 
examination from O. C. Ramirez, M.D., pursuant to the 
appellant's claim for Social Security benefits.  The 
psychiatrist noted that the appellant reported the following 
symptoms: that he slept very little due to recurrent 
nightmares about the Persian Gulf; that he was verbally 
aggressive and hostile towards his spouse and children; that 
he experienced startle response and could not tolerate 
noises; that he frequently cried and was not motivated; that 
he had loss of memory and lack of retention; that he 
experienced auditory hallucinations; that he refused to keep 
up his personal hygiene and care; that he was always waiting 
for something to happen; that he maintained isolation from 
others and would not go out; and that he felt paranoid that 
others were looking at him and talking about him.  Mental 
status evaluation revealed that the appellant was coherent, 
logical, and relevant in his thoughts, without loss of 
association.  There were no ideas of reference, phobias, 
compulsions, or obsessions.  There was no evidence of 
hallucinations at the time, but it was felt that he was not 
in good contact with reality.  Affect was inappropriate and 
bottled.  He was anxious, sad, frustrated, hostile, and 
depressed.  He was oriented to place and person but not to 
time.  Immediate memory was poor, recent memory was good, and 
distant memory was poor.  Concentration was poor.  Judgment 
was considered to have deteriorated, and he acted 
impulsively.  Insight was good.  The diagnoses were major 
depressive disorder and panic disorder.  

Following the November 1997 psychiatric examination, the 
appellant was awarded Social Security benefits based on a 
diagnosis of major depressive disorder.  

A personal hearing was held at the RO in October 1998, and 
the appellant's psychiatrist, Dr. Cubano, provided testimony 
as to the nature of the appellant's psychiatric problems, 
which he, the psychiatrist, attributed to the horrors of war 
the appellant had experienced during the Persian Gulf War.  
The psychiatrist also described how VA diagnoses of the 
appellant's psychiatric disorder were but symptoms that were 
related to the PTSD, which he contended was the proper 
diagnosis.  Submitted at the hearing were another medical 
statement from the psychiatrist, dated in August 1998, and 
photographs of dead and mutilated soldiers, which the 
appellant stated had been taken in Southwest Asia during the 
Persian Gulf War.  

In a November 1998 statement, the appellant described the 
anxiety he felt when he was called up to active duty for the 
Persian Gulf War because he did not want to leave his wife 
and small children.  He described being in charge of 
prisoners during the war, which necessitated watching them at 
all times, including on one occasion having to watch a 
prisoner defecate.  He also alluded to seeing dead people 
while in Southwest Asia.  

The two VA psychiatrists who had conducted the February 1997 
VA psychiatric examination performed another psychiatric 
examination in January 1999.  They reported that the pictures 
submitted by the appellant at his October 1998 hearing were 
the same photographs that had been presented to both 
examiners by many other Persian Gulf veterans, and that the 
pictures had been sold as souvenirs in the Gulf.  It was 
noted that the appellant did not clearly describe the origin 
of the pictures.  On examination, the appellant was clean, 
overweight, and properly groomed, with a neatly trimmed 
beard.  He was alert and oriented times three.  Mood was 
tense, guarded, and somewhat evasive and anxious.  Affect was 
constricted.  Concentration, memory, insight, and judgment 
were fair.  Attention was good.  Speech was clear and 
coherent.   He was not considered suicidal or homicidal, nor 
was he found to be hallucinating.  He exhibited good impulse 
control.  The diagnoses were anxiety disorder with depressive 
features and alcohol abuse, in alleged remission.  The 
examiners stated that, having reviewed the appellant's 
history and the medical evidence, it was their opinion that 
he did not fulfill the diagnostic criteria for a diagnosis of 
PTSD.  

As the evidence in this case demonstrates that the initial 
manifestation of a psychiatric disorder was several years 
after the appellant left military service, the Board finds 
that there is no competent medical evidence showing that he 
has an acquired psychiatric disorder that was present in 
service, or that he has a psychosis that may be presumed to 
have begun in service.  

However, because the appellant's private psychiatrist has 
offered diagnoses of PTSD, the Board must consider whether 
the appellant, in fact, has PTSD that is related to traumatic 
events to which he was exposed in service.  Notwithstanding 
his statements and the hearing testimony provided by his 
private psychiatrist, the Board finds that the appellant has 
not submitted credible supporting evidence of his claimed 
stressors in service.  The Court has held that credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Although his private psychiatrist has diagnosed PTSD 
on several occasions, the Board finds that those diagnoses 
were based on the history of events provided to him by the 
appellant.  The Board notes that the records do not 
demonstrate that the appellant had combat service while 
stationed in Southwest Asia during the Persian Gulf War.  His 
report of separation from service (DD 214) does not show that 
he was awarded any combat decorations or medals.  Therefore, 
because the appellant is not shown to have engaged in combat, 
the Board is not required, pursuant to 38 U.S.C.A. § 1154(b), 
to accept his lay testimony as conclusive evidence of the 
presence of in-service stressors.  Rather, he is required to 
introduce corroborative evidence of his claimed in-service 
stressors.  The Board finds that neither the statements by 
the appellant not the testimony by his private psychiatrist 
rises to the level of corroboration that the claimed in-
service stressors actually took place.  Nor do the pictures 
submitted by the appellant establish that he was exposed to 
stressful events in Southwest Asia, particularly in light of 
the statement of the VA psychiatrists indicating that the 
same pictures had been presented by other Persian Gulf War 
veterans.  The Board has determined, therefore, that the 
appellant has not produced the required corroborating 
evidence.  Accordingly, the Board is unable to conclude that 
the claimed in-service stressors occurred.  Hence, service 
connection is not warranted for PTSD because the evidence is 
not sufficient to demonstrate that the appellant has PTSD 
that is related to his military service.  


ORDER

Service connection is denied for an acquired psychiatric 
disorder including PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


